Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   
The prosecution history provides evidence for allowability.   The applicant has submitted an IDS filed 09 May 2022.  The examiner has reviewed these references and has not discovered references which would be appropriate for rejecting the current claims.  There are three independent claims in the instant application:

    PNG
    media_image1.png
    206
    727
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    311
    715
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    82
    665
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    285
    733
    media_image4.png
    Greyscale

The instant claims link persistent in vivo expression of a polypeptide over a period of 7 days to the structure of a circular polyribonucleotide that comprises a coding sequence, an IRES and termination element and that lacks one or both of (i) a poly-A sequence and (ii) a free 3’ end.  Despite extensive searching, the examiner was unable to assemble these elements from prior art with a reasonable expectation of achieving the sustained and persistent expression.  For example, Abe et al. (Scientific Reports | 5:16435 | DOI: 10.1038/srep l 6435) teaches “Circular RNAs were translated into long proteins in rabbit reticulocyte lysate in the absence of any particular element for internal ribosome entry, a poly-A tail, or a cap structure.” (abstract) and “Our results indicate that circular RNA molecules can be translated into protein even without any IRES sequence, poly A or cap structure” (page 6).  The Abe reference demonstrates that covalently closed (circular) polynucleotides could be translate into polypeptides in an in vitro system, wherein the circular polyribonucleotides do not contain an IRES, a poly-A sequence and a free 3’ end.  Therefore, the teachings of Abe et al. guide a person of ordinary skill in the art to embodiments of covalently closed (circular) polynucleotides that would not include an IRES but also lacks one or both of (i) a poly-A sequence and (ii) a free 3’ end.
Although RNA therapeutics have been known and studied for decades, the development of circular RNA technologies is much newer.  The prior art in this specific technology is limited and each research group is focusing on particular elements of interest to that group.  The knowledge of a person of ordinary skill in the art in this field continues to grow.  At present, the effects of combining the various elements that can be incorporated into or excluded from circular RNA, as well as the different types of circular RNA technologies is being determined empirically.  Therefore, the examiner concludes that there is sufficient evidence that the effect of the claimed elements would be unexpected.  Therefore, the examiner allows the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-30 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633